Concurring Opinion.
Roby, P. J.
The law requiring the plaintiff to aver his want of knowledge of the incompetency of the servant, because of which he was injured, is well settled. The averment that the plaintiff administrator did not have such knowledge is not equivalent to an averment that the decedent did not have it. The substitution of the word “decedent” for “plaintiff” would have cured the defect. It follows that the ruling on the demurrer does not constitute a reversible error, if it otherwise appears that the defect was not prejudicial.
Section 350 Burns 1908, §345 R. S. 1881, is as follows: “The judgment upon overruling a demurrer shall be that the party shall plead over; and the answer or reply shall not be deemed to overrule the objection taken by demurrer. But no objection taken by demurrer, and overruled, shall be sufficient to reverse the judgment, if it appear from the whole record that the merits of the cause have been fairly determined. If a party fail to plead after the demurrer is overruled, judgment shall be rendered against him as upon a default. ’ ’
If the question of decedent’s knowledge had been submitted to the jury by instruction, or if interrogatories were answered covering the fact, or if the evidence showed that the point was in fact litigated, there could be no reversal on this ground, but the fact seems to have received no attention at any stage of the case. I therefore concur in reversal.